Voto separado del
Juez Asociado Señor Martín
concurriendo en parte y disintiendo en parte con el cual concurre el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 22 de octubre de 1975
Estoy conforme con la desestimación de la demanda en cuanto al interventor Rafael de Jongh por ser éste un fun-cionario administrativo cuyo término de incumbencia vence simultáneamente con el del Alcalde que le designó; pero disiento de la desestimación de la demanda con respecto a los interventores José E. Rodríguez y Teodoro Santiago Báez ya que por voz del propio juez sentenciador: “[d]e las alega-ciones de las partes, los autos del caso y la prueba aportada se desprende que existe controversia real y efectiva” en cuanto a si dichos dos interventores son funcionarios o empleados. Siendo ello así, y no surgiendo del expediente ante nos hechos que justifiquen variar la determinación del juez de instancia, no procedía que se dictara sentencia sumaria por disponerlo así la Regla 36.3 de las de Procedimiento Civil de 1958. Viuda de Viera v. Tribunal Superior, 93 D.P.R. 503 (1966). En su consecuencia hubiera expedido el auto para confirmar la resolución del juez de instancia que declaró sin lugar la moción de desestimación presentada por el Municipio en cuanto a los interventores José E. Rodríguez y Teodoro Santiago Báez y para devolver el caso para la continuación de los procedimientos instados por éstos.